ACCEPTED
                                                                                 03-14-00812-CV
                                                                                         4957254
                                                                      THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                            4/20/2015 3:39:31 PM
                                                                               JEFFREY D. KYLE
                                                                                          CLERK
                       CAUSE NO. 03-14-00812-CV

                    IN THE COURT OF APPEALS              FILED IN
                                                   3rd COURT OF APPEALS
                             FOR THE                   AUSTIN, TEXAS
                 3rd JUDICIAL DISTRICT OF TEXAS 4/20/2015 3:39:31 PM
                          AUSTIN, TEXAS              JEFFREY D. KYLE
___________________________________________________       Clerk


                          BOBBIE WHITE,
                             Appellant,
                                VS.
                     JOSEFINO BENCOMO III,
                              Appellee
___________________________________________________

                 APPELLEE’S FIRST UNOPPOSED
            MOTION TO EXEND TIME FOR FILING BRIEF

              From the District Court, 26th Judicial District
                     of Williamson County, Texas
                  Trial Court Cause No. 14-0374-C26,
                  The Honorable Donna King, Judge
___________________________________________________


                                   Respectfully submitted,

                                   FRED E. WALKER, P.C.

                                   /s/Fred E. Walker
                                   Fred E. Walker
                                   Texas Bar No. 20700400
                                   609 Castle Ridge Road, Suite 220
                                   Austin, TX 78746
                                   Tel. (512) 330-9977
                                   Fax. (512) 330-1686
                                   Attorney for Defendant
                                   Josefino Bencomo III
                                   ATTORNEY FOR APPELLEE
TO THE HONORABLE THIRD COURT OF APPEALS:

Pursuant to TEX. R. APP. P. 10.1 and 38.6(d), the Appellee, Josefino
Bencomo III files this Unopposed First Motion to Extend Time to File
Appellee’s Brief.

Appellee’s opening brief is currently due on April 20, 2015.

Counsel for Appellee requests a two week extension of time to file its brief,
making the brief due on May 4, 2015. This is the first request for extension of
time to file the opening brief.

Counsel for Appellee relies on the following reasons, in addition to the routine
matters that counsel must attend to in daily practice, to explain the need for the
requested extension:

Counsel is recovering from a recent medical procedure and, as a result, he will
not be able to prepare the brief in time to meet the Court’s briefing deadline
absent an extension.

Counsel for Appellee seeks this extension of time to be able to prepare a cogent
and succinct brief to aid this Court in its analysis of the issues presented. This
request is not sought for delay but so that justice may be done.

The undersigned has conferred with opposing counsel, and he has indicated
that his client does not oppose this motion.

All facts recited in this motion are within the personal knowledge of the
counsel signing this motion, therefore no verification is necessary under Rule
of Appellate Procedure 10.2.

                           PRAYER FOR RELIEF


For the reasons set forth above, Appellant/Appellee requests that this Court
grant this Unopposed First Motion to Extend Time to File
Appellant/Appellee’s Brief and extend the Deadline for Filing the Appellee’s
Brief up to and including May 4, 2015.
                                     Respectfully submitted,

                                     FRED E. WALKER, P.C.

                                     /s/Fred E. Walker
                                     Fred E. Walker
                                     Texas Bar No. 20700400
                                     609 Castle Ridge Road, Suite 220
                                     Austin, TX 78746
                                     Tel. (512) 330-9977
                                     Fax. (512) 330-1686
                                     Attorney for Defendant
                                     Josefino Bencomo III

                                     ATTORNEY FOR APPELLEE

                        CERTIFICATE OF CONFERENCE

I certify that I conferred with counsel for Appellant regarding this motion and
that Appellant is not opposed to this motion.


                                     /s/Fred E. Walker
                                     Fred E. Walker



                           CERTIFICATE OF SERVICE

I certify that on April 20, 2015, I served a copy of this motion to Tony A Pitts,
Counsel for Appellant, by facsimile transmission to 512-244-4355 and by email
to tapitts@taplawfrim.com.


                                     /s/Fred E. Walker